DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 6/21/2022 in which claim 13 was amended and claims 22-32 were added.
Claims 13-32 are pending with claims 14, 15, 19, and 20 withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg (Cheng-Kang) Hsu on 22 July 2022.

The application has been amended as follows: 
In claim 22, lines 8-9, “layer, wherein the first dielectric layer exposes a portion of the second etch stop layer;” is amended to read –layer;–;
	In claim 22, line 14, “a portion” is amended to read –the  portion–.
Election/Restrictions
Claims 13, 16-18, and 21-32 are allowable over the prior art of record. The restriction requirement between Species I-IV , as set forth in the Office action mailed on 1/5/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/5/2022 is partially withdrawn.  Claims 14, 15, 19, and 20 , directed to Species II-IV are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 13-32 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Chou et al (TW 202010130 and Chou hereinafter, a machine translation is used as an English language equivalent) in view of Moore et al (US 2015/0311084 and Moore hereinafter), discloses a semiconductor device (Fig. 8), comprising: a substrate (102), a buffer layer (lower half of 104) on the substrate, a channel layer (upper half of 104) on the buffer layer, and a barrier layer (106) on the channel layer (Fig. 8; page 3); a doped compound semiconductor (110a) on a portion of the barrier layer (Fig. 8; pages 3-4; 110a is an N-doped group III-V semiconductor); and a gate metal layer (Fig. 8; page 6; 116). Chou fails to expressly disclose a first etch stop layer on the doped compound semiconductor layer; a second etch stop layer on the first etch stop layer; a first dielectric layer on the second etch stop layer, wherein the first dielectric layer exposes a portion of the second etch stop layer; and a gate metal layer on the portion of the second etch stop layer and not penetrating the second etch stop layer. Moore discloses a first etch stop layer (Fig. 12; [0020]; 52); a second etch stop layer (53) on the first etch stop layer (Fig. 12; [0020]); a first dielectric layer (54) on the second etch stop layer (Fig. 12; [0020]); the gate metal layer (74) is on the portion of the second etch stop layer (Fig. 12; [0033]-[0034]).	When Moore is used to modify Chou, the first etch stop layer will be formed on the doped compound semiconductor layer and the first dielectric layer exposes a portion of the second etch stop layer. Chou in view of Moore fail to expressly disclose where the gate metal layer does not penetrate the second etch stop layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813